DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 of US application 16/876,667 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 3/10/21. Claim 1 was amended. Claims 1-8 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: examiner originally objected to claim 1 over minor informalities. Applicant’s amendments to this claim have resolved these minor informalities, so the claim objections are therefore withdrawn.
Regarding rejections under 35 USC 103: Applicant’s arguments filed 3/10/21 with respect to claims 1-8 and Ito et al. (US 20160288829 A1) (“Ito”) in view of Lin et al. (US 20030125858 A1) (“Lin”) in further view of Ichimaru et al. (US 5364122 A) (“Ichimaru”) in further view of Viaud et al. (US 20070209530 A1) (“Viaud”) have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that, “Ito does not disclose a suspension element that suspends the front wheels”. However, this argument is not persuasive since without (See at least Fig. 1 in Ito: Ito discloses that the pair of right and left front wheels 11 are caster wheels that are freely rotatable about vertical axes, which change their positions in response to a running direction of the vehicle body driven by the rear wheels 12 and are attached to frame 20 [See at least Ito, 0028]). As applicant has amended the claims to recite “a suspension element capable of providing suspension system shock absorption”, this point is now moot, as the front wheels of Ito no longer read on the amended claim language. 
However, Lin does disclose a suspension element capable of providing suspension system shock absorption (See at least Fig. 1 in Lin: Lin teaches a work vehicle wherein each swing arm 132 is damped by a pair of hydraulic cylinders 138 that are coupled at their lower ends to the swing arm and at their upper ends to chassis 100 [See at least Lin, 0060]. Lin further teaches that the cylinders may be shock absorbers which may include one or more external connections to a separate supply of hydraulic fluid, and that whenever swing arms 132 pivot about pivotal axes 136 with respect to chassis 100, hydraulic cylinders 138 damp the motion of the swing arms [See at least Lin, 0060]. For later discussion of Viaud’s castor wheels, It will be appreciated from at least [Lin, 0060] that the position of the swing arms 132 is the decisive factor in the suspension control, not the type of wheel)
Applicant further argues that, “Ichimaru does not suspend suspension system shock absorption. Closing valves 14, 15 shown in Figure 6 of Ichimaru to stop the supply of hydraulic fluid to the cylinders 6, 7 does not affect the suspension function provided by the cylinder/accumulator pairs 6/8 and 7/9. Ichimaru does not even reference shock absorption in 
However, this argument, in particular with regard to the emphasized portion, is not persuasive because Lin does teach a suspension control system wherein stopping the supply of hydraulic fluid to the cylinders via a controller does affect the suspension function, in particular the shock absorption, of the cylinders (Lin teaches wherein the shock absorbers 138 can be electronically controlled automotive or truck-type shock absorbers in which an electrical signal transmitted to the shock absorber regulates the stiffness of the shock and/or the degree of damping provided by the shock absorber [See at least Lin, 0078]. Also see at least Fig. 11 in Lin: Lin teaches that cylinders 138 from Fig. 1 may be the double-acting dual-ported electrically controlled hydraulic cylinders 138 illustrated in FIG. 11 and that by providing intelligent control of the flow of fluid into and out of cylinders 138, and the connection between the cylinders and their associated springs (i.e. accumulators 1104) the ride of the skid steer vehicle can be optimized for a variety of operating conditions [See at least Lin, 0141-0142]. Lin further teaches that suspension controller 808 performs this pumping and filling and emptying of fluid into or out of the cylinders in order to perform shock absorption [See at least Lin, 0154 and 0182]). Both Lin and Ito teach structures for industrial vehicles. However, only Lin explicitly teaches where the front and rear wheels of the vehicle may be equipped with shock absorbers which perform shock absorption via electronic controls by pumping fluid into or out of suspension cylinders.
(See at least [Lin, 0141]).
However, Ito in view of Lin does not explicitly teach a vehicle where the stopping of the supply of fluid to the cylinders may occur responsive to steering of the vehicle. However, Ichimaru does teach a control system for a work vehicle where the stopping of the supply of fluid to the cylinders may occur responsive to steering of the vehicle (Ichimaru teaches a suspension system of a vehicle wherein, If it is judged during such vehicle height control that the vehicle is turning on the basis of a detection signal from the steering sensor or other sensor, the supply of the hydraulic fluid to the hydraulic cylinders 6, 7, . . . is stopped to suspend the vehicle height control [See at least Ichimaru, Col 4, lines 56-64]. Also see at least Fig. 6 in Ichimaru: Ichimaru further teaches that each wheel may have its own hydraulic cylinder to control the height between the vehicle body and access of the wheel based on charging and discharging of hydraulic fluid which is used for vehicle attitude control [See at least Ichimaru, Col 2, line 51-Col 3, line 2]. This suspension structure is similar to that of at least [Lin, 0060]). Both Ichimaru and Ito in view of Lin teach systems for operating suspension cylinders of wheels of vehicles. However, only Ichimaru explicitly teaches where supplying of hydraulic fluid to the cylinders may be suspended responsive to steering of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle suspension control system of Ito in 
For at least the above stated reasons, claim 1 and its dependents, claims 2-8, are not allowable over the prior art of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 of this application includes a claim limitations that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation is: “a suspension element capable of providing suspension system shock absorption”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20160288829 A1) in view of Lin et al. (US 20030125858 A1) in further view of Ichimaru et al. (US 5364122 A), hereinafter referred to as Ito, Lin and Ichimaru, respectively.
Regarding claim 1, Ito discloses A self-propelled vehicle having a longitudinal axis (See at least Fig. 1 in Ito: Ito discloses a battery pack and electric motors powered by the battery pack [See at least Ito, 0023]) and comprising: 
a chassis (See at least Fig. 1 in Ito: Ito discloses that the vehicle comprises a vehicle frame 20 [See at least Ito, 0015-0016]); 
first and second rear drive wheels fixed to the chassis, each rear drive wheel being driven and controlled by a separate drive system (See at least Fig. 1 in Ito: Ito discloses that wheels 12L and 12R are driven and controlled by separate motors 4L and 4R, respectively [See at least Ito, 0018]); 
first and second front wheels each connected to the chassis, each front wheel being rotatably mounted about a rotational axis, pivotally connected about a vertical pivot axis at a swivel joint (See at least Fig. 1 in Ito: Ito discloses that the pair of right and left front wheels 11 are caster wheels that are freely rotatable about vertical axes, which change their positions in response to a running direction of the vehicle body driven by the rear wheels 12 [See at least Ito, 0028]); 
an operator station forward of the driven rear wheels (See at least Fig. 2 in Ito: Ito discloses that an operator’s section 16 may be provided in front of the rear wheels 12 [See at least Ito, 0024]); and 
a control system to control a rate of rotation of the rear drive wheels, the control system being capable of controlling the rear wheels in at least a counter-steering mode in which the rear wheels rotate in opposite directions (Ito discloses that the right and left rear wheels 12 may be driven in opposite directions to allow the vehicle body 10 to spin-turn the vehicle around a center between the right and left wheels 12 [See at least Ito, 0028]) and a zero-turn steering mode in which one rear wheel is stationary while the other rear wheel rotates (Ito discloses that while either one of the right and left rear wheels 12 is driven at low speed approximate to zero, the other of the right and left rear wheels 12 is driven forward or reversely at high speed to turn the vehicle with a short turning radius [See at least Ito, 0028]).
However, Ito does not explicitly disclose the work vehicle wherein each front wheel is suspended by a suspension system comprising a suspension element capable of providing suspension system shock absorption and the vehicle further comprises a suspension system control operatively connected to the suspension element, the suspension system control having a first mode in which suspension system shock absorption is not suspended and a second mode in which suspension system shock absorption is suspended; and
at least a portion of the operator station is overlapping the front wheels along the longitudinal axis.
However, Lin does teach a self-propelled work vehicle wherein each front wheel is suspended by a suspension system comprising a suspension element capable of providing suspension system shock absorption (Lin teaches wherein the shock absorbers 138 can be electronically controlled automotive or truck-type shock absorbers in which an electrical signal transmitted to the shock absorber regulates the stiffness of the shock and/or the degree of damping provided by the shock absorber [See at least Lin, 0078]. Also see at least Fig. 11 in Lin: Lin teaches that cylinders 138 from Fig. 1 may be the double-acting dual-ported electrically controlled hydraulic cylinders 138 illustrated in FIG. 11 and that by providing intelligent control of the flow of fluid into and out of cylinders 138, and the connection between the cylinders and their associated springs (i.e. accumulators 1104) the ride of the skid steer vehicle can be optimized for a variety of operating conditions [See at least Lin, 0141-0142]. Lin further teaches that suspension controller 808 performs this pumping and filling and emptying of fluid into or out of the cylinders in order to perform shock absorption [See at least Lin, 0154 and 0182]) and the vehicle further comprises a suspension system control operatively connected to the suspension element (Lin teaches that suspension controller 808 performs this pumping and filling and emptying of fluid into or out of the cylinders in order to perform shock absorption [See at least Lin, 0154 and 0182]), the suspension system control having a first mode in which suspension system shock absorption is not suspended (Lin teaches that the suspension control mode may be activated by the operator flipping the suspension control switch 1202 to the ON position, which then allows the suspension valves to open [See at least Lin, 0164-0165]) and a second mode in which suspension system shock absorption is suspended (Lin teaches that the suspension control mode may be deactivated by the operator flipping the suspension control switch 1202 to the OFF position, which keeps the suspension valves closed [See at least Lin, 0164-0165]. Lin teaches further details of the operation of these valves in at least [Lin, 0141]); and
at least a portion of the operator station is overlapping the front wheels along the longitudinal axis (See at least Fig. 1 in Lin: Lin discloses that part of the heavy duty operator’s compartment 130 of skid steer vehicle 100 may extent over the front wheels of the vehicle [See at least Lin, 0057]). Both Lin and Ito teach structures for industrial vehicles. However, only Lin explicitly teaches where the front and rear wheels of the vehicle may be equipped with a suspension system control which perform shock absorption via electronic controls by pumping fluid into or out of hydraulic cylinders, where the electronic suspension system has operational and non-operational modes, and where the vehicle’s operating compartment may be enclosed in a heavy duty cage and positioned farther forward to overlap at least partially with the front wheels of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to also include an electronic shock absorption system, as in Lin. Doing so improves safety of the vehicle by allowing the vehicle to operate on level terrain without causing significant discomfort or motion to the driver (See at least [Lin, 0141]). Furthermore, it would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to also encase the operator’s compartment in a heavy duty protective casing and position it farther forward, as in Lin. Anyone of ordinary skill in the art will appreciate that doing so both protects the operator from harm, and provides the operator with a useful view of the surrounding environment.
However, Ito in view of Lin does not explicitly teach the vehicle wherein the suspension system control implements the second mode in at least one of the steering modes of the vehicle, operation at vehicle speeds less than a threshold, and during travel of the vehicle in reverse.
wherein the suspension system control implements the second mode in at least one of the steering modes of the vehicle (Ichimaru teaches a suspension system of a vehicle wherein, If it is judged during such vehicle height control that the vehicle is turning on the basis of a detection signal from the steering sensor or other sensor, the supply of the hydraulic fluid to the hydraulic cylinders 6, 7, . . . is stopped to suspend the vehicle height control [See at least Ichimaru, Col 4, lines 56-64]. Also see at least Fig. 6 in Ichimaru: Ichimaru further teaches that each wheel may have its own hydraulic cylinder to control the height between the vehicle body and access of the wheel based on charging and discharging of hydraulic fluid which is used for vehicle attitude control [See at least Ichimaru, Col 2, line 51-Col 3, line 2]. This suspension structure is similar to that of at least [Lin, 0060]), operation at vehicle speeds less than a threshold, and during travel of the vehicle in reverse. Both Ichimaru and Ito in view of Lin teach systems for operating suspension cylinders of wheels of vehicles. However, only Ichimaru explicitly teaches where supplying of hydraulic fluid to the cylinders may be suspended responsive to steering of the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle suspension control system of Ito in view of Lin to also suspend the flow of hydraulic fluid to the cylinders during steering, as in Ichimaru. Doing so allows the vehicle to make more controlled turns, which improves predictability of the system for the user.

Regarding claim 3, Ito in view of Lin in further view of Ichimaru teaches The self-propelled vehicle as set forth in claim 1 further comprising: 
a cab, the operator station being enclosed in the cab (Lin discloses that the vehicle’s operator may be enclosed in a heavy duty operator’s compartment [See at least Lin, 0057]).
Lin further teaches where the vehicle comprises an engine disposed behind the cab, the engine being carried by the chassis (See at least Fig. 1 in Lin: Lin discloses that an internal combustion engine 104 may be disposed behind cab 130 [See at least Lin, 0050]).
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Ito to be powered by an engine, as in Lin, rather than by a battery, as in Ito. Anyone of ordinary skill in the art will appreciate that these two power sources may be substitutions for each other for purposes of ground vehicle propulsion.

Regarding claim 5, Ito in view of Lin in further view of Ichimaru teaches The self-propelled vehicle as set forth in claim 1 further comprising a cab, the operator station being enclosed in the cab, the cab being directly above the first and second front wheels (See at least Fig. 1 in Lin: Lin discloses that the heavy duty operator’s compartment 130 of the vehicle 100 may is located directly above the front wheels of the vehicle [See at least Lin, 0057]).

Regarding claim 6, Ito in view of Lin in further view of Ichimaru teaches The self-propelled vehicle as set forth in claim 1 further comprising a cab, the operator station being enclosed in the cab, the cab and operator station not being reversible (See at least Fig. 1 in Lin: Lin discloses that the heavy duty operator’s compartment 130 of the vehicle 100 may is located directly above the front wheels of the vehicle [See at least Lin, 0057]. It will be appreciated from Fig. 1 that the position of the cab relative to the vehicle body is fixed).

Regarding claim 7, Ito in view of Lin in further view of Ichimaru teaches The self-propelled vehicle as set forth in claim 1 wherein the first and second front wheels are caster wheels (See at least Fig. 1 in Ito: Ito discloses that the pair of right and left front wheels 11 are caster wheels that are freely rotatable about vertical axes, which change their positions in response to a running direction of the vehicle body driven by the rear wheels 12 [See at least Ito, 0028]).

Regarding claim 8, Ito in view of Lin in further view of Ichimaru teaches The self-propelled vehicle as set forth in claim 1 wherein the suspension system control is a valve (Ichimaru teaches that the suspension control is suspended via control of a discharge valve 5 [See at least Ichimaru, Col 4, lines 39-45]).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20160288829 A1) in view of Lin et al. (US 20030125858 A1) in further view of Ichimaru et al. (US 5364122 A) in further view of Viaud et al. (US 20070209530 A1), hereinafter referred to as Viaud.
Regarding claim 2, Ito in view of Lin in further view of Ichimaru teaches The self-propelled vehicle as set forth in claim 1.
 wherein the self-propelled vehicle is a self- propelled baler having a baling chamber.
However, Viaud does teach a self-propelled vehicle which is a self- propelled baler (Viaud teaches that the vehicle may be a self-propelled baler [Viaud, 0006]) having a baling chamber (See at least claim 1 in Viaud). Both Viaud and Ito teach self-propelled work vehicles. However, only Viaud explicitly teaches where the self-propelled vehicle may be a baler.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to make the self-propelled vehicle of Ito a baler. Anyone of ordinary skill in the art will appreciate that a baler is an obvious example of a work vehicle which would implement the vehicle components of Ito.

Regarding claim 4, Ito in view of Lin in further view of Ichimaru teaches The self-propelled vehicle as set forth in claim 3.
However, Ito does not explicitly disclose the self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler having a baling chamber, the baling chamber being disposed behind the engine along the longitudinal axis.
However, Viaud does teach a self-propelled vehicle wherein the self-propelled vehicle is a self- propelled baler (Viaud teaches that the vehicle may be a self-propelled baler or baler towed by a self-propelled vehicle [Viaud, 0006]) having a baling chamber (See at least claim 1 in Viaud), the baling chamber being disposed behind the engine along the longitudinal axis (See at least Fig. 1 in Viaud: Viaud teaches that the baler may attach to the rear of a towing vehicle via towbar 22 [See at least Viaud, 0024]). Both Viaud and Ito teach self-propelled work 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to make the self-propelled vehicle of Ito a self-propelled vehicle comprising a baler. Anyone of ordinary skill in the art will appreciate that a baler is an obvious example of a work vehicle which would implement the vehicle components of Ito.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668